                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

LISA C. TAULBEE,                               )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )          Case No. CIV-18-52-G
                                               )
NANCY BERRYHILL, Acting                        )
Commissioner of Social Security,               )
                                               )
       Defendant.                              )

                                          ORDER

       On March 29, 2019, the Court entered an Opinion and Order and a Judgment

reversing the decision of the Acting Commissioner and remanding this case for further

proceedings. See Doc. Nos. 23, 24. Plaintiff Lisa C. Taulbee now requests an award of

attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412. See Mot.

Att’y Fees (Doc. No. 25). Defendant has notified the Court that she has no objection to the

requested fee award. See id.; Def.’s Resp. (Doc. No. 26) at 1-2.

       Having considered Plaintiff’s unopposed request and the relevant record, the Court

finds that: “(1) [P]laintiff is a ‘prevailing party’; (2) the position of the United States was

not ‘substantially justified’; and (3) there are no special circumstances that make an award

of fees unjust” in this case. Hackett v. Barnhart, 475 F.3d 1166, 1172 (10th Cir. 2007)

(quoting 28 U.S.C. § 2412(d)(1)(A)). Accordingly, the Court GRANTS Plaintiff’s request

and awards fees in the amount of $5079.20, with said amount to be paid directly to Plaintiff

and sent in care of Marianna E. McKnight, 2448 E. 81st St., Suite 2038, Tulsa, Oklahoma,

74137. If attorney’s fees are also awarded under 42 U.S.C. § 406(b), Plaintiff’s counsel
shall refund the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575,

580 (10th Cir. 1986).

      IT IS SO ORDERED this 24th day of June, 2019.




                                          2
